        Case: 4:19-cr-00537-AGF Doc. #: 44 Filed: 04/03/20 Page: 1 of 3 PageID #: 77



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA                                  )
                                                           )
          Plaintiff,                                       )
                                                           )
 v.                                                        ) No. 4:19CR537 AGF/NCC
                                                           )
 APRIL O'NEAL                                              )
                                                           )
          Defendant.                                       )



        DEFENDANT’S MOTION TO REINSTATE PREVIOUS BOND CONDITIONS

         COMES NOW, Defendant, April O'Neal, through her attorney, Kayla L. Williams,

Assistant Federal Public Defender, and hereby requests the Court rescind the order Ms.

O’Neal find a new home plan by April 10, 2020, and reinstate the condition that she reside

at the 2800 block of Belt Ave. In support of this motion, Ms. O’Neal states the following:

      1. On February 5, 2020, Ms. O’Neal filed a motion to amend her bond conditions to allow

         her to live at her current residence.

      2. At the time the motion was filed, Counsel mistakenly classified this home as one that

         her spouse had inherited due to a family member’s death.

      3. The home is owned by Fred Balton, who is a relative of Ms. O’Neal’s spouse. Counsel

         has received copies of property tax payments and the St. Louis City records indicating

         such ownership, and those records are attached and copies have been provided to Ms.

         O’Neal’s Pretrial Services Officer.
     Case: 4:19-cr-00537-AGF Doc. #: 44 Filed: 04/03/20 Page: 2 of 3 PageID #: 78



   4. Mr. Balton has allowed Ms. O’Neal to live there because he lives out of state due to

      work. The home previously belonged to his mother and ownership was transferred to

      him when she became ill. Ms. O’Neal’s spouse has no legal claim to the property.

   5. Since moving into the home, Ms. O’Neal has been responsible for paying all the

      utilities. Copies of those have also been provided and are attached to this motion.

   6. Counsel has discussed the concerns of her current living situation with Ms. O’Neal’s

      Pretrial Services Officer and has relayed those concerns to Ms. O’Neal.

   7. In response, Ms. O’Neal’s spouse has agreed to stay away and move out of the home

      to live with his brother because Ms. O’Neal has no available alternative. She is

      unemployed due to the pandemic, cannot afford to find a place on her own, and there

      is no availability with any family members.

   8. Her daughter has also been living with her for the past couple of weeks to allow Ms.

      O’Neal to assist her during her high-risk pregnancy.

   9. As an option, the court could impose a stay away order for Ms. O’Neal similar to that

      of victims or co-defendant’s to alleviate concerns with Ms. O’Neal’s compliance and

      living situation.

   10. Additionally, Ms. O’Neal has also re-engaged in treatment through Risse Counseling.

   WHEREFORE, Ms. O’Neal requests this Court rescind the order that she vacate the

premise by April 10, 2020, and reinstate the condition allowing Ms. O’Neal to reside at the

2800 block of Belt Ave.


                                       Respectfully submitted,
     Case: 4:19-cr-00537-AGF Doc. #: 44 Filed: 04/03/20 Page: 3 of 3 PageID #: 79



                                       /s/Kayla L. Williams
                                       KAYLA L. WILLIAMS
                                       Assistant Federal Public Defender
                                       1010 Market Street, Suite 200
                                       St. Louis, Missouri 63101
                                       Telephone: (314) 241-1255
                                       Fax: (314) 421-3177
                                       E-mail: Kayla_Williams@fd.org

                                       ATTORNEY FOR DEFENDANT




                               CERTIFICATE OF SERVICE


I hereby certify that on March 3, 2020, the foregoing was filed electronically with the Clerk
of the Court to be served by operation of the Court’s electronic filing system upon
Geoffrey Ogden, Assistant United States Attorney.



                                       /s/Kayla L. Williams
                                       KAYLA L. WILLIAMS
                                       Assistant Federal Public Defender
